   Case 1:17-cr-00172-ILG Document 38 Filed 06/19/20 Page 1 of 3 PageID #: 68



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA
                                                                 MEMORANDUM AND ORDER
        - against -                                              17-CR-00172
                                                                 19-CV-06973
BAYRON RUIZ RUIZ,

                           Defendant.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On December 11, 2019, defendant Bayron Ruiz Ruiz requested that this Court exercise

ancillary jurisdiction over a fee dispute with his former counsel, Irwin Lichter. Ruiz claims that

Lichter abandoned his legal representation and should be ordered to return approximately

$153,000 in legal fees. Without ruling on any of these issues, the Court held a hearing on

December 20, 2019, where Ruiz and Lichter both testified. As set forth below, the Court declines

to exercise ancillary jurisdiction.

                                                DISCUSSION

        Although federal courts may exercise ancillary jurisdiction over fee disputes arising from

criminal cases, the exercise of that jurisdiction is discretionary. See, e.g.¸ Levitt v. Brooks, 669

F.3d 100, 103 (2d Cir. 2012) (“It is well settled that a federal court may, in its discretion, exercise

ancillary jurisdiction to hear fee disputes . . . between litigants and their attorneys when the dispute

relates to the main action.” (citation omitted)). Courts typically find jurisdiction where the dispute

emerges from events in the criminal case, or the facts are within the court’s knowledge. Here,

neither is true. As the December hearing confirmed, Ruiz’s request involves a number of disputed

facts that are beyond the scope of his criminal case and this Court’s ancillary jurisdiction.

        None of the authorities relied upon by Ruiz suggest otherwise. In Garcia v. Teitler, the

court exercised jurisdiction over a narrow issue concerning an attorney’s failure to advise two



                                                         1
  Case 1:17-cr-00172-ILG Document 38 Filed 06/19/20 Page 2 of 3 PageID #: 69



criminal defendants of the conflicts caused by their joint representation. No. 04 CV 832 (JG),

2004 WL 1636982, at *7 (E.D.N.Y. July 22, 2004). There, the court was well aware of the conflict

and previously held a Curcio hearing on the matter. Id. Unlike Garcia, Ruiz’s dispute presents

complicated—and largely unresolved—facts, including several meetings between Lichter and

Ruiz at a Guatemalan prison, multiple foreign witnesses and potential parties, and unverified sums

of cash. These facts militate against exercising ancillary jurisdiction.

       Ruiz’s motion also does not implicate the same concerns that prompted the exercise of

jurisdiction in United States v. Weissman, No. S2 94 CR. 760 (CSH), 1997 WL 334966 (S.D.N.Y.

June 16, 1997). In Weissman, the fee dispute was “intimately intertwined with the comportment

of the [criminal] case” and threatened to affect the timing of post-trial motions and sentencing. Id.

at *7. Ruiz, on the other hand, has not shown that this Court’s adjudication of the fee dispute is

necessary to efficiently resolve his criminal case. Instead, the dispute more closely resembles

Fermin v. Moriarty, where the court declined to exercise ancillary jurisdiction because the claims

extended beyond the criminal case and involved a “complex issue of state law.” No. 96 Civ. 3022

(MBM), 2003 WL 21787351, at *7 (S.D.N.Y. Aug. 4, 2003).

       The Court also notes that the monies Ruiz allegedly paid to Lichter, and now seeks to

recover, are evidently the proceeds of drug trafficking—the crime to which Ruiz pleaded guilty

and is now awaiting sentence. In essence, the Court is being asked to retrieve for him the proceeds

of his drug trafficking, which the following colloquy makes clear:

       THE COURT: So you were dealing in drugs from 2010 to 2017; seven years.
       THE DEFENDANT: Yes.
       THE COURT: That is all you did, was deal in drugs. You had no other
       employment. That was your business.
       THE DEFENDANT: I did have other things to do, too. But I was involved with
       this, yes.



                                                  2
  Case 1:17-cr-00172-ILG Document 38 Filed 06/19/20 Page 3 of 3 PageID #: 70



                                            ***
         THE COURT: What I was really getting at, the other issue that is before us, the
         $130,000 in drug proceeds.
         MR. SCHACHT: I think the substantial amount of that certainly was. Part of it
         may be his relatives’ money. I have not done a searching inquiry of that.

(1/7/20 Tr. 28:20–29:8). The role the defendant now asks the Court to play is a role the Court

regards as unseemly.

                                         CONCLUSION

         For the foregoing reasons, Ruiz’s motion is DENIED and his motion for an accounting of

legal fees paid to Lichter is DENIED as moot. Accordingly, the Clerk of Court is directed to close

the civil case (19-CV-06973).

         SO ORDERED.
Dated:          Brooklyn, New York
                June 19, 2020

                                                      /s/
                                                      I. Leo Glasser                       U.S.D.J.




                                                  3
